Citation Nr: 1214198	
Decision Date: 04/18/12    Archive Date: 04/27/12

DOCKET NO.  10-11 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial compensable evaluation for service-connected kidney stones.

2.  Entitlement to an initial evaluation in excess of 10 percent for service-connected adjustment disorder with anxiety and depressed mood.

3.  Entitlement to an initial evaluation in excess of 10 percent for service-connected migraine headaches.  


ATTORNEY FOR THE BOARD

K. Millikan, Counsel



INTRODUCTION

The Veteran served on active military duty from March 2003 to March 2008.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA) and a June 2011 Board remand.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.  When a claimant fails to report for an examination without good cause, the claim is either rated based on the evidence of record or denied.  38 C.F.R. § 3.655(a) (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, or the death of an immediate family member.  38 C.F.R. § 3.655(a).

In the June 2011 remand, the Board directed the RO to provide the Veteran with updated examinations to assess the current state of her service-connected disabilities.  In August 2011, evidence in the claims file indicated that there were two addresses listed for the Veteran; one in Lawrenceville, Georgia, and one in Lilburn, Georgia.  In her March 2010 substantive appeal, the Veteran listed her address as located in Lilburn, Georgia.  In an August 2011 letter sent to the Lawrenceville, Georgia address, the RO notified the Veteran that she was being scheduled for examinations.  The Veteran failed to report to the examinations and the RO denied her increased evaluation claims.  The November 2011 supplemental statement of the case was sent to the Lawrenceville, Georgia address.  The Board notes that since the June 2011 remand, the Veteran has not provided any responses to letters or sent in any correspondence to VA.  It is, therefore, not clear that the Veteran received notice of her scheduled examinations.  The Board thus finds that the claims file exhibits evidence of good cause for failing to report as it is not clear the Veteran received notice of the scheduled examinations.  Accordingly, remand is required to examinations to the Veteran with notice send to the Lilburn, Georgia address.  

Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the Veteran at the Lilburn, Georgia address.  Request that she verify her correct address.  Afford her the opportunity to identify by name, address, and dates of treatment any relevant medical records.

2.  After any response is received, and as appropriate, contact all federal and private medical providers to attempt to obtain and associate with the claims file all medical treatment records.  Comply with the requirements of 38 C.F.R. § 3.159(c)(1) and (c)(2).  

3.  After any additional records are associated with the claims file, schedule the Veteran for a comprehensive VA psychiatric examination to determine the current severity of her psychiatric disorders.  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  The examiner must provide accurate and fully descriptive assessments of all psychiatric symptoms.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.  

The examiner must comment upon the presence or absence, and the frequency or severity of the following symptoms:  depressed mood; anxiety; suspiciousness; panic attacks; chronic sleep impairment; mild memory loss (such as forgetting names, directions or recent events); flattened affect; circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation or mood; difficulty in establishing and maintaining effective work and social relationships; suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships; gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal person hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  The examiner must assign a Global Assessment of Functioning score together with an explanation of what the score represents in terms of the Veteran's psychological, social, and occupational functioning.  

4.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the kidney stone disorder.  The claims folder, including a copy of this remand, must be made available to the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The examiner must determine the presence of any diet therapy, drug therapy, and the presence of invasive or non-invasive procedures.  The examiner must elicit from the Veteran a full history of her disorder, to include all current complaints and treatment.  

5.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of her service-connected migraine headaches.  Following completion of the examination, the examiner should specifically comment as to frequency and severity of the Veteran's service-connected migraine headaches, to include whether such headaches are productive of characteristic prostrating attacks averaging one in two months over the last several months, characteristic prostrating attacks occurring on an average once a month over the last several months, or very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability.

6.  Notify the Veteran that it is her responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

7.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


